1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3     JASON MAHE,
4                                                        3:20-cv-0261-MMD-CLB
                                     Plaintiff,
5         v.
                                                         ORDER
6     STATE OF NEVADA, et al.,
7
                                Defendants.
8

9          Plaintiff acting in pro se has filed a motion with three requests: 1) copies of exhibits;

10   2) copy work extension; and 3) an order requiring the phone company to “privilege lawyers

11   number.” (ECF No. 63/64/65).

12         Plaintiff is represented by counsel in this case (ECF No. 40). “ … [A] party who has

13   appeared by an attorney cannot while so represented appear or act in the case.” LR IA 11-

14   6. Therefore, plaintiff’s motions (ECF Nos. 63, 64, & 65) are hereby STRICKEN.

15          June 29, 2021
     DATE: __________________.

16

17                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26
27

28

                                                     1
